Citation Nr: 1452166	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970, January 1991 to June 1991, and August 2005 to June 2006.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the September 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

In November 2012, the Veteran revoked his appointment of the American Legion as representative and appointed Disabled American Veterans (DAV) as his representative.  See November 2012 and January 2011 Forms 21-22.  The Board notes that a representative of the American Legion was present to assist the Veteran at the September 2014 Board hearing.  DAV has acknowledged this discrepancy and has incorporated the hearing transcript into their argument on the Veteran's behalf.  See November 2014 Appellant's Brief.  As the Veteran's revoked representative the American Legion is a veteran service organization and trusted entity that works regularly with VA, and DAV has adopted the American Legion's arguments in the September 2014 Board hearing, the Board concludes that the presence of the Veteran's revoked representative the American Legion at the September 2014 Board hearing is harmless error.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran has reported that he has problems hearing people talking at work.  See September 2014 Board hearing transcript at p. 4.  However, there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities; therefore, a TDIU has not been raised by the record and is not before the Board.  

A new claim of entitlement to an increased rating for tinnitus has been raised by record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See September 2014 Board hearing transcript at p. 11 (Veteran reports tinnitus is getting worse and it physically hurts his ears).  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the current noncompensable rating for his bilateral hearing loss does not accurately depict the severity of his condition.  The Veteran reports that his hearing continues to worsen as time goes on.  See September 2014 Board hearing transcript at p. 4.  For example, the Veteran reported that his ability to hear the TV has been decreasing more and more.  Id. at p. 5.  

The Veteran was last afforded VA examination in September 2010.  Since the last VA examination, the Veteran reports that he has to lift his head up to hear his wife talking to him, and he did not have to do this two years before.  See September 2014 Board hearing transcript at p. 5-6.  Because the Veteran has alleged a worsening of symptoms since the last VA examination, and the last VA examination was in September 2010, a new VA examination is warranted to determine the current nature and severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The January 2012 statement of the case indicates that records from August 2008 to June 2011 were considered.  The Board notes that a handwritten note on a request for VA treatment records in January 2012 shows that VA treatment records from August 2008 to June 2011 were reviewed, and "pertinent records for hearing loss were uploaded.  There was no treatment subsequent to June 2011."  This handwritten note suggests that the complete VA treatment records from August 2008 to present are not associated with the claims file.  To ensure that all VA treatment records for the period on appeal are reviewed and considered, the complete VA treatment records from August 2008 to present should be associated with the claims file.  38 C.F.R. § 3.159; see generally Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records pertaining to treatment for his hearing loss, specifically to include the following:

a. Updated treatment records from Alton Ochsner Medical Clinic from March 2009 to present.  

b. Updated treatment records from Hearing Health Care of Louisiana from November 2009 to present.  

c. Any other private provider of hearing loss treatment.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain VA treatment records from August 2008 to present.  

Associate all records obtained with the claims file.

3. Afterwards, please schedule the Veteran for VA audiological examination to determine the current nature and severity of the Veteran's bilateral hearing loss disability.  

After performing all necessary testing, the examiner is asked to please address the current nature and severity of the bilateral hearing loss.

4. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

